[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 295 
The jury have found, by their verdict, that at the time of the insurance the assured was not affected with any diseases other than those mentioned in his declaration, on which the policy was issued, which would tend to shorten human life, or increase the risk, and that the diseases which had been so specified had not become aggravated so as to make the condition *Page 296 
of the assured substantially worse than what it was when the policy was effected. Their verdict is conclusive as to those points. The only question now open for our consideration is, whether the judge rightly interpreted the condition of the renewal requiring that the assured should, at the time, be in good health. The word `health,' as ordinarily used, is a relative term. It has reference to the condition of the body. Thus it is frequently characterized as perfect, as good, as indifferent and as bad. The epithet `good' is comparative. It does not require absolute perfection. When, therefore, one is described as being in good health, that does not necessarily nor ordinarily mean that he is absolutely free from all and every ill which "flesh is heir to." If the phrase should be so interpreted as to require entire exemption from physical ills, the number to whom it would be strictly applicable would be very inconsiderable. In applying terms somewhat indefinite, reference should be had to the business to which they relate. This rule is very necessary when construing a language which like ours is defective in precision. The most important question on applications for life insurance is, whether the proponent is exempt from any dangerous disease, one which frequently terminates fatally. It is not usually deemed an objection that one has some slight physical disturbance of which in all human probability he will soon be relieved, although it might possibly lead to a fatal disease. A slight difficulty, such as the sting of a bee, the puncture of a thorn, a boil or a common cold has sometimes induced complaints which have shortened human life; but this result is so unfrequent and improbable that the mere possibility is disregarded in the business of life insurance. Now, in the case under consideration, the assured, while admitting that he had been afflicted with dyspepsia, with piles and occasionally bleeding piles, palpitation of the heart and nervousness, and had then a temporary cold, asserted nevertheless that he was then in good health. That he was in that condition was admitted by the company when it issued the policy. The admission would have concluded the company so that it could not have controverted the allegation of good health unless *Page 297 
upon proof of some complaint, or tendency to disease, in addition to what was contained in the declaration of the assured, if he had strictly complied with the stipulation for the payment of the premium. When the policy was continued or renewed after forfeiture, upon the condition that the assured was then in good health, he had a right to suppose that the company attached the same meaning to those words as in the original transaction. If not, and especially if more was required, it should have been so stated explicitly at the time. It is right to suppose, and such is the legal inference, that where the same words are used in reference to the same transaction and between the same parties, they should, in the absence of any direct assertion to the contrary, have the same interpretation. If the company had intended to insist upon any other terms than those which governed the original insurance, they should and probably would have issued a new policy. By continuing the existing one, with the representations accompanying it, they clearly indicated an intention to resume their previous contract — not to make a new one. Insurance companies uniformly consider the representations made by the applicant as a part of, and qualifying the contract. If in this case there had been any substantial misrepresentation originally by the assured, that would have avoided the policy after its renewal. The defendants did not contend in their answer, nor insist upon the trial, that the declaration made by the assured when the policy was originally issued, was false in any particular. If it was true, then it was, according to the finding of the jury, true when the policy was renewed. The effect of the condition imposed at that time was to extend the original representation so as that it might be considered as then made. That would prevent any loss from the occurrence of a new disease, or the increase of a preëxisting difficulty, during the intervening time. There was nothing indicating a disposition to effect any further change as to the original contract. The same premium was then and still to be paid; the same policy was continued, and upon the original application. The judge was right in instructing the jury, as he did in effect, that if the same sanatory condition of the *Page 298 
assured, as was represented in his declaration, continued up to, and existed at, the time when the policy was renewed, the plaintiffs were entitled to recover. The judgment should be affirmed.
All the judges concurring,
Judgment affirmed.